            Case 1:16-cv-01102-CRC Document 41 Filed 01/07/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


ALAN BURKS, et al.,                             )
                                                )
                                                )
                        Plaintiffs,             )                 No. 16-cv-1102 (CRC)
                                                )
                  vs.                           )
                                                )
ISLAMIC REPUBLIC OF IRAN, et al.                )
                                                )
                                                )
                        Defendants.             )
________________________________________________)

                                   JOINT STATUS REPORT

       The United States, through its undersigned counsel, and Plaintiffs, through their

undersigned counsel, hereby file this joint status report in accordance with this Court’s

December 12, 2019 minute order.

       1.       On March 6, 2019, Plaintiffs filed a motion to compel non-party Defense Threat

Reduction Agency (“DTRA”) to comply with a subpoena “seek[ing] various government reports

regarding three attacks on Plaintiffs” in Iraq from late 2006 to 2007. Pls.’ Mot. to Compel at 1-2,

ECF No. 31.

       2.       DTRA identified documents responsive to Plaintiffs’ subpoena, completed its

classification review of those documents, and on June 17, 2019, released to Plaintiffs redacted

versions of those documents.

       3.       On September 17, 2019, DTRA released to Plaintiffs redacted versions of

additionally responsive documents, also upon completing a classification review.

       4.       On November 21, 2019, in response to Plaintiffs’ request, the United States

provided to Plaintiffs a log of its withholdings.

                                                    1
            Case 1:16-cv-01102-CRC Document 41 Filed 01/07/20 Page 2 of 2



       5.       Thereafter, the parties met and conferred multiple times in an attempt to resolve

their differences without need for further litigation.

       6.       The parties were unable to reach a full resolution and Plaintiffs intend to file a

motion to compel. The parties are still conferring on a briefing schedule and intend to file a

request for a briefing schedule by Friday, January 10, 2020.

       7.       Accordingly, the United States and Plaintiffs respectfully request that the Court

continue to stay the briefing on Plaintiffs’ pending motion to compel and order the parties to

submit a request for a briefing schedule by January 10, 2020.



Dated: January 7, 2020                              Respectfully submitted,

JOSEPH H. HUNT                                      /s/ Steven R. Perles
Assistant Attorney General                          Steven R. Perles (D.C. Bar No. 326975)
                                                    Edward B. MacAllister (D.C. Bar No. 494558)
JACQUELINE COLEMAN SNEAD                            Joshua K Perles (D.C. Bar No. 1031069)
Assistant Branch Director                           PERLES LAW FIRM, PC
                                                    1050 Connecticut Ave., NW Suite 500
/s/ Vinita B. Andrapalliyal                         Washington, DC 20036
VINITA B. ANDRAPALLIYAL                             Tel: (202) 955-9055
Trial Attorney
United States Department of Justice                 James P. Bonner
Civil Division, Federal Programs Branch             Patrick L. Rocco
P.O. Box 883, Benjamin Franklin Station.            FLEISCHMAN BONNER & ROCCO LLP
Washington, D.C. 20044                              447 Springfield Avenue, 2nd Fl.
Tel: (202) 305-0845                                 Summit, NJ 07901
Fax: (202) 616-8470                                 Tel: (908) 516-2045
Email: vinita.b.andrapalliyal@usdoj.gov

Attorneys for the United States                     Attorneys for Plaintiffs
